I concur in the affirmance of the judgment and order appealed from, but with great reluctance. As an individual I believe the judgment is wrong, so far as the weight of the evidence is concerned, but as an official I cannot justify that view, the jury and trial court having passed upon its sufficiency.
Steve Milisich testified that during the time he was running the "Buffet" he cleared about $80,000, of which he gave his wife between $35,000 and $40,000, yet within a few months after he quit that business his wife was paying the household expenses and advancing money to him. In this situation the natural question is: Did he clear $80,000, as claimed, and, if not, what was the real motive in placing a large portion of his property in his wife's name?